                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL DOMINO,                                  Case No. 19-cv-08449-HSG
                                   8                    Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                            AMENDED MOTION FOR CHANGE
                                   9             v.                                         OF VENUE
                                  10       KENTUCKY FRIED CHICKEN, et al.,                  Re: Dkt. No. 19
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On February 5, 2020, the Court issued an order that denied Plaintiff Michael Domino’s
                                  14   motion for change of venue. See Dkt. No. 15. On February 14, 2020, Domino pro se, filed the
                                  15   pending amended motion to change venue from the Oakland Division of the Northern District of
                                  16   California to the San Francisco Division. Dkt. No. 19.1 For the same reasons identified in the
                                  17   Court’s previous order, Plaintiff’s amended motion for change of venue is DENIED. Plaintiff is
                                  18   directed not to refile this request, which the Court has now denied twice.2
                                  19

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: 2/20/2020

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27   1
                                         The Court finds the application appropriate for disposition without oral argument. See Civ. L.R.
                                  28   7-1(b).
                                       2
                                         Plaintiff’s request for judicial notice is DENIED AS MOOT. Dkt. No. Dkt. No. 21.
